Carleton Harris, Chief Justice (Concurring). The Opinion of the Court has pointed out that Mr. Franks seemed to have made more of an effort at evasion than disclosure in answering the questions relative to his business connections with appellee Giles. I agree that his statement on the motion for a new trial, “I did not see any point in saying that I bought two shabby calves from him since 1959 ’ ’, indicates that he had not intended to mention, on voir dire examination, that he was a guarantor of the loan which Giles had at the bank. It also appears that nothing was said to Court or counsel by the juror to the effect that he had guaranteed appéllee’s note, which, after all, was the principal, and most pertinent, fact that should have been disclosed. However, my vote to reverse this case is not necessarily based upon any feeling of wilful misconduct on the part of Franks, or any belief that there was collusion between Franks and Giles. I am willing to accept the Circuit Court’s statement that Mr. Franks stands well in the county and is a “good” man. Nonetheless, as a matter of public policy, I do not feel that one should sit as a juror where a pecuniary interest appears, irrespective of whether such interest will affect the juror’s judgment. We have had several cases involving disqualification of jurors but I have found no instance of this Court approving the service of a juror in any case where an apparent pecuniary interest was present. To permit one to serve on a jury, where it appears from the record that he could be financially interested in the outcome of the case, would, in my opinion, stagger the confidence of the public in our juries and, in fact, strike at the very heart of the jury system.